Dibell, J.
(dissenting.)
I dissent. The trial court finds and the parties agree that on May 6, 1920, when the mining company filed its notice with the department of labor, the alien beneficiary was a national of a friendly country. While the question whether the action is barred is a close one, I prefer the trial court’s view that section 20A, added by section 8, c. 209, of the 1915 act, should be read in close connection with section 28, as amended by section 11 of that act; and, the proper consular officer or his representative being made the sole representative of the deceased and his dependents to receive the proceeds of the cause of action created by the compensation act, and there being none having jurisdiction until July 6, 1920, this proceeding, commenced on June 1, 1921, is not barred.